United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3213
                                   ___________

Debra J. Renfrow,                     *
                                      *
      Plaintiff/Appellant,            *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Michael J. Astrue, Commissioner of    *
Social Security,                      *
                                      *
      Defendant/Appellee.             *
                                 ___________

                             Submitted: March 16, 2007
                                Filed: August 13, 2007
                                 ___________

Before WOLLMAN, JOHN R. GIBSON, and MURPHY, Circuit Judges.
                          ___________

JOHN R. GIBSON, Circuit Judge.

        Debra J. Renfrow appeals from the district court's1 grant of summary judgment
against her on her claim for social security disability insurance. Renfrow claims that
the Administrative Law Judge who handled her claim at the administrative level erred
in failing to ask the vocational expert who testified at her hearing whether there was
any conflict between the opinion he offered and the Dictionary of Occupational Titles



      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
(4th ed. 1991). We conclude that any error by the ALJ was harmless on the record
before us and therefore we affirm.

       The issue before us is very narrow. Renfrow and the Commissioner of Social
Security agree that the ALJ correctly proceeded through the first four steps of the five-
step inquiry dictated by 20 C.F.R. § 404.1520. First, the ALJ found that Renfrow has
not engaged in substantial gainful activity since the date on which she alleges she
became disabled. Second, the ALJ found that Renfrow suffered from mitral stenosis,
muscularskeletal and neurological disorders of the right hand, bilateral shoulder
disorders, neck disorders, asthma, sleep apnea, left foot pain, and depression, which
amounted to a severe impairment. Third, the impairments were not severe enough to
meet or equal one of the impairments listed in Appendix 1, Subpart P of 20 C.F.R.
Part 404. Fourth, based on the testimony of a vocational expert, the ALJ found
Renfrow did not retain sufficient residual functional capacity to perform her past
relevant work, which required a very heavy exertional level.

      Arriving at the last step of the inquiry, the ALJ considered whether the Social
Security Administration had borne its burden of proving that there were jobs in the
economy for a person of Renfrow's residual functional capacity. At the hearing, the
ALJ asked the vocational expert a hypothetical question:

      Q: If we hypothetically take a woman 40 to 45 years of age, with
      education and work experience like the claimant has, and if she's limited
      to lifting 10 pounds maximum, and–but primarily with her left
      nondominant hand, and cannot be using her dominant hand for any
      strenuous or repetitive activity, and cannot be lifting over 3 pounds with
      that occasionally, and cannot be expected to do complex technical work,
      should have only brief and superficial [sic] with, with others, and let's
      say those are the only limitations our hypothetical person had.
      ...
      Would there be unskilled work that could accommodate those
      limitations, if they were the only limitations?

                                          -2-
The vocational expert responded:

      Well, you'd have to look at the sedentary level of work and you have to
      look into things like information clerks, customer service clerks, those
      type of occupations. The–probably the information–yeah, that–those
      would be fine, and–
      Q. (by the ALJ): You can do those without needing repetitive use of your
      dominant hand?
      A: Well, you know the information clerks, if you're looking at rest areas
      and, you know, hospitals, that kind of thing, I believe you could, yes.

The ALJ then asked about how many such jobs existed:

      Q. How many of those jobs did you say to the first hypothetical that
      exist? Do they really exist in the real world?
      A. Well, the information clerk that fall in a sedentary classification of
      work , there at [sic] 15,500 of those.
       . . . And customer service clerks, there are a wide variety of those.
      There are, you know, 3 or 400,000, but if you reduce them by not having
      repetitive activity, you're probably getting down into 10 to 15 percent of
      those jobs. So, we're taking 3–you know, 30,000 or so.

Based on this testimony, the ALJ found that "considering the claimant's age,
educational background, work experience, and residual functional capacity, she is
capable of making a successful adjustment to work that exists in significant numbers
in the national economy." Accordingly, the ALJ held that Renfrow was not disabled.

      Renfrow requested review by the administrative Appeals Council; when that
was denied, she filed suit for review under 42 U.S.C. § 405(g). The Commissioner
and Renfrow both moved for summary judgment. The Magistrate Judge2

      2
        The Honorable Arthur J. Boylan, United States Magistrate Judge for the
District of Minnesota.

                                         -3-
recommended granting the Commissioner's motion and denying Renfrow's, and the
district court adopted that recommendation.             Under section 405(g), the
Commissioner's findings of fact are conclusive if supported by substantial evidence
on the record as a whole. We review de novo the district court's decision upholding
the Commissioner's denial of benefits. Hillier v. Soc. Sec. Admin., 486 F.3d 359, 364
(8th Cir. 2007).

        On appeal, Renfrow contends that the ALJ erred by failing to ask the vocational
expert whether his testimony was consistent with the Dictionary of Occupational
Titles. The Commissioner concedes that the ALJ did err, since the Commission's own
policy, SSR 00-4p, mandates: "When a [vocational expert] or [vocational specialist]
provides evidence about the requirements of a job or occupation, the adjudicator has
an affirmative responsibility to ask about any possible conflict between that
[vocational expert] or [vocational specialist] evidence and the information provided
in the [Dictionary of Occupational Titles]." The ALJ was required not only to ask the
expert whether there was a conflict, but also to obtain an explanation for any such
conflict. Massachi v. Astrue, 486 F.3d 1149, 1152 & n.7 (9th Cir. 2007) (collecting
cases). The ALJ did not follow this policy and so erred. See id.

       The Commissioner contends that the ALJ's error was harmless because there
was no conflict between the vocational expert's testimony and the Dictionary of
Occupational Titles. This is the fighting point in this case. Renfrow contends that the
vocational expert specified two jobs, "Information Clerk," No. 237.367-018, and
"Customer Service Clerk," No. 299.367-010, that are specifically designated by the
Dictionary of Occupational Titles as requiring "light work," whereas she has only the
capacity to do sedentary work. The Commissioner responds that the ALJ's testimony
did not specify those particular two jobs, but instead referred to the broad categories
of information clerk and customer service clerk and rendered his opinion about the
jobs existing in that category that he thought compatible with Renfrow's limitations.
Our review of the expert's testimony shows that he in fact referred to broad categories,

                                          -4-
rather than the two particular jobs identified by Renfrow, since the expert specifically
referred to "the information clerk that fall in a sedentary classification" and the "wide
variety" of customer service clerk jobs amounting to 300,000 to 400,000 jobs
nationwide.

      So the real question is whether there is a conflict between the vocational
expert's opinion that Renfrow could do jobs within the information and customer
service clerk categories and the Dictionary of Occupational Titles' requirements for
those jobs. The Commissioner contends that there are jobs within those two
categories that are consistent with Renfrow's limitations, and he points to two jobs,
"Telephone Quotation Clerk," No. 237.367-046, and "Charge Account Clerk," No.
205.367-014, which fall within the general categories of information and customer
service clerks, but which require only a sedentary exertional level.

       In her reply brief, Renfrow argues that those two jobs exceed her capacities
because they require a reasoning level of three (on a six level scale) and "frequent
reaching and handling," which she contends conflicts with her inability to do complex
work and her inability to use her right hand for repetitive activity. The jobs in
question are both classified as unskilled and so do not appear to be "complex." See
Hillier, 486 F.3d at 367 (expert's opinion that claimant who was limited to following
"simple, concrete instructions" could work as cashier was not inconsistent with
Dictionary of Occupational Titles description of cashier as requiring level three
reasoning). Further, the frequent reaching and handling requirements are not
equivalent to repetitive use of the right hand.

       In sum, the ALJ's error in failing to ask the vocational expert about possible
conflicts between his testimony and the Dictionary of Occupational Titles was
harmless, since no such conflict appears to exist. See Massachi, 486 F.3d at 1154 n.9
(failure to follow SSR 00-4p would have been harmless if there had been no conflict
between opinion and Dictionary).

      We affirm the judgment of the district court.
                      ______________________________

                                          -5-